73 N.Y.2d 945 (1989)
The People of the State of New York, Respondent,
v.
Dean Simonds, Appellant.
Court of Appeals of the State of New York.
Argued February 16, 1989.
Decided March 23, 1989.
Howard Friedman and Philip L. Weinstein for appellant.
Paul T. Gentile, District Attorney (Allen M. Hecht and Susan L. Valle of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed. Defendant's argument with respect to an alleged Rosario (People v Rosario, 9 N.Y.2d 286) violation, *947 never having been raised in the trial court or the Appellate Division, is unpreserved for our review (People v Poole, 48 N.Y.2d 144, 149-150), and his other arguments are without merit.